PER CURIAM.
Order reversed, with costs, and motion denied, with costs. Held, that the affidavits presented upon the motion for new trial do not sufficiently establish that the plaintiff’s failure to learn of the proposed new evidence was not due to lack of reasonable care and diligence upon her part; also- held, that said evidence is incompetent, but, even if competent, would not, in our opinion, be sufficient to produce a result different from that which prevailed upon the trial already held. See 77 N. Y. Supp. 802.